



Exhibit 10.1


SECOND AMENDMENT TO THE PROGRESSIVE CORPORATION EXECUTIVE SEPARATION ALLOWANCE
PLAN
(2015 Amendment and Restatement)


WHEREAS, The Progressive Corporation (“Company”) currently maintains The
Progressive Corporation Executive Separation Allowance Plan (“Plan”) pursuant to
the 2015 Amendment and Restatement, as amended by First Amendment thereto; and


WHEREAS, the Company desires to amend the Plan further;


NOW, THEREFORE, the Plan is hereby amended as follows, effective as of July 1,
2016:


1.
Section 1.9 of the Plan is hereby amended and restated in its entirety to
provide as follows:



“1.9    “Eligible Employee” means a regular, non-temporary employee of a
Participating Employer who is eligible to receive annual restricted stock or
other annual stock-based awards under The Progressive Corporation 2015 Incentive
Plan or any similar plan as determined by the Company, or whose annual
compensation within the meaning of Section 401(a)(17) of the Code exceeds the
maximum amount allowed under such Code Section. Notwithstanding anything in the
Plan to the contrary, Eligible Employees shall not include (i) any person
classified by a Participating Employer or any Affiliated Company as an
independent contractor or as an employee of an entity other than a Participating
Employer or Affiliated Company, (ii) any person whose terms and conditions of
employment are governed by a collective bargaining agreement, (iii) any person
who receives a one-time restricted stock award or other stock-based award, but
who is not eligible to receive regular, annual restricted stock awards or other
stock-based awards, or (iv) the Company’s Chairman of the Board at any time that
he or she is an employee of the Company but is not also acting as the Company’s
Chief Executive Officer.”


IN WITNESS WHEREOF, The Progressive Corporation has hereunto caused this
Amendment to be executed by its duly authorized representative on the 16th day
of May, 2016.


                        
THE PROGRESSIVE CORPORATION






By: /s/Charles E. Jarrett
Name and Title: Charles E. Jarrett, Vice President
and Secretary



